NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      DARRYL TAURMAN, Petitioner,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

                    SUNDT CORP., Respondent Employer,

      ST. PAUL FIRE & MARINE INS. CO. C/O TRAVELERS INS.,

                                     Respondent Carrier.


                             No. 1 CA-IC 14-0086
                              FILED 12-15-2015


               Special Action - Industrial Commission
                    ICA Claim No. 92081-104777
               Carrier Claim No. 514-CB-VKM6977-H
        The Honorable Layna Taylor, Administrative Law Judge

                            AWARD AFFIRMED


                                   COUNSEL

Darryl Taurman, Gardena, CA
Petitioner
Industrial Commission of Arizona, Phoenix
By Andrew F. Wade
Counsel for Respondent

Lundmark Barberich La Mont & Slavin, P.C., Phoenix
By R. Todd Lundmark
Counsel for Respondent Employer/Carrier



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia A. Orozco and Judge Maurice Portley joined.


D O W N I E, Judge:

¶1            Darryl Taurman petitions for review of the denial of his bad
faith claim against St. Paul Fire & Marine Ins. Co. c/o Travelers Ins.
(“Carrier”). For the following reasons, we affirm.

               FACTS AND PROCEDURAL HISTORY1

¶2            In 1992, Taurman sustained industrial injuries to both feet.
The Industrial Commission (“Commission”) determined Taurman had a
permanent partial disability and awarded him benefits. In January 2012,
Taurman had surgery on his left foot and began physical therapy. The
physical therapist used an ice boot that proved effective in controlling
swelling. Taurman spoke with his claims representative about obtaining
an ice boot for use at home. She advised Taurman that he needed a
prescription from his doctor for the boot.

¶3           On May 9, 2012, Taurman’s doctor wrote a prescription for
an ice boot but faxed it to an incorrect number. On May 24, 2012,
Taurman faxed the prescription to Home Link — a medical supply
company Carrier uses for durable medical equipment. The claims
representative authorized the boot the next day.


1      We view the facts in the light most favorable to sustaining the
Commission’s award. See Tsosie v. Indus. Comm’n, 183 Ariz. 539, 540 (App.
1995).



                                    2
                 TAURMAN v. SUNDT CORP/ST. PAUL
                       Decision of the Court

¶4            Taurman received a delivery from Home Link on May 30,
2012, but it was not the correct boot. He contacted Home Link and the
claims representative to advise of the mistake. The claims representative
immediately authorized the correct boot, which Taurman received on June
18, 2012. Home Link alleged that Taurman refused delivery several times
— something Taurman denied. Taurman alleges the delay in receiving
the boot led to a bone infection.

¶5           Taurman filed a complaint with the Commission alleging
bad faith by Carrier. The Commission denied the complaint. In April
2014, an evidentiary hearing was held before an administrative law judge
(“ALJ”). The ALJ found no bad faith, whereupon Taurman filed a request
for review. Upon review, the ALJ affirmed her determination, and
Taurman timely requested this Court’s review. We have jurisdiction
pursuant to Arizona Revised Statutes (“A.R.S.”) section 12-120.21(B).

                               DISCUSSION

¶6            Taurman argues the delay in receiving an ice boot was due
to bad faith by Carrier.2 The ALJ, however, ruled that although there were
delays in receipt of the boot, “the record establishes that the delays were
not the fault of the Carrier, and do not constitute bad faith.” The record
supports this determination.

¶7             Our review of the ALJ’s findings of fact is limited to whether
those findings are reasonably supported by the evidence. See A.R.S. § 23-
951(B); Benafield v. Indus. Comm’n, 193 Ariz. 531, 535, ¶ 11 (App. 1998).
Generally, a claim for bad faith arises when a carrier unreasonably denies
a claim or unreasonably fails to process, handle, or pay a claim. See Ariz.
Admin. Code (“A.A.C.”) R20-5-163(A); see also A.R.S. § 23-930(E)
(“commission shall adopt by rule a definition of . . . bad faith”); Merkens v.
Fed. Ins. Co., 237 Ariz. 274, 277, ¶ 14 (App. 2015) (Tort of bad faith is
intentionally and unreasonably denying, or failing to handle, a claim.).
This includes unreasonable delay in authorizing medical treatment.
A.A.C. R20-5-163(A)(2)(b).



2     Taurman’s opening brief consists of a series of letters written to this
Court. In some, he argues he should have been assigned a case nurse.
Although Taurman made this assertion in a different Commission
proceeding, he did not seek this Court’s review of that matter, and the ALJ
did not address the issue in this case. We thus do not consider it.



                                      3
                TAURMAN v. SUNDT CORP/ST. PAUL
                      Decision of the Court

¶8             The record supports the determination that neither the
claims representative nor Carrier unreasonably failed to process, handle,
or approve Taurman’s request for an ice boot. The claims representative
initially required Taurman to obtain a prescription — a practice the record
established is standard protocol for ensuring that requested equipment is
medically necessary. Neither the claims representative nor Carrier was
responsible for the delay occasioned by the doctor’s use of an incorrect fax
number. Moreover, although the doctor faxed the prescription to the
wrong number on May 9, 2012, the claims representative testified that she
authorized the ice boot as of that date, once she learned a prescription had
been written. The claims representative again authorized the boot on May
25, 2012 — one day after Taurman faxed the prescription to the correct
number. Later, when Taurman advised that the wrong device had been
delivered, the claims representative authorized the correct boot that same
day. Contrary to Taurman’s suggestion, Carrier was not required to
obtain the boot from a different source, and nothing in the record suggests
that using Home Link — Carrier’s usual supplier for durable medical
equipment — amounted to bad faith.




                                     4
                TAURMAN v. SUNDT CORP/ST. PAUL
                      Decision of the Court



                            CONCLUSION

¶9           Taurman did not establish that the Carrier or claims
representative failed to reasonably process, handle, or approve his claim.
We therefore affirm the Commission’s award.




                                 :ama




                                    5